

115 HR 4598 IH: To amend the Small Business Act to require public communications about disaster assistance resources to be made in multiple languages.
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4598IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Ms. Meng (for herself, Ms. Velázquez, Mr. Soto, and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to require public communications about disaster assistance
			 resources to be made in multiple languages.
	
		1.Requirement for public communications about disaster assistance resources to be made in multiple
 languagesSection 7(b)(5) of the Small Business Act (15 U.S.C. 636(b)(5)) is amended by inserting in multiple languages, after web-based outlets,. 